                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:18CR293

       vs.
                                                                        ORDER
CHRISTOPHER CHARLES HEINZ and
GAGE ANDRE DAVIS, II

                      Defendant.


       This matter is before the court on Defendant Davis’ Unopposed Motion to Continue Trial
[35]. Counsel is seeking additional time to finalize plea negotiations. For good cause shown,

        IT IS ORDERED that the Defendant Davis’ Unopposed Motion to Continue Trial [35]
is granted as follows:

       1. The jury trial, as to both defendants, now set for February 26, 2019, is continued to
          April 23, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and April 23, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 20th day of February, 2019.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
